DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,082,296. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely broaden the claims of the patented case 
Regarding Claim 1:
Application - 17/353,682
Patent – 11,082,296
1. A method comprising: identifying
1. A method comprising:
a set of raw events associated with a first Internet of Things (IoT) device in operation;
identifying a set of raw events associated with an Internet of Things (IoT) device in operation;
identifying a context of the first IoT device in operation and enriching at least some raw events in the set of raw events based at least in part on  obtained additional contextual information;
obtaining additional contextual information associated with the IoT device and enriching at least some raw events included in the set of raw events based at least in part on the obtained additional contextual information;
aggregating at least some of the raw events to form aggregated events; generating a context-based IoT device grouping model based at least in part on the aggregated events and events associated with a second IoT device in operation;
using the set of raw events to generate a set of features associated with the IoT device, including by aggregating at least some raw events included in the set of raw events to form aggregated events
No corresponding limitation.
determining, based at least in part on providing at least some features included in the set of features to at least one prediction model, and
applying the generated context-based IoT device grouping model to determine that a third IoT device belongs to a particular group; and
applying a threshold, whether the IoT device belongs to a particular group; and
detecting, as an undesired behavior, a deviation by the third IoT device from group behavior, and generating an alert in response.
detecting, as undesired behavior, a deviation by the IoT device from group behavior, and generating an alert in response.


Regarding Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
Regarding Claim 2, Claim 2 corresponds to claim 2 of the parent patent.
Regarding Claim 3, Claim 3 corresponds to claim 3 of the parent patent.
Regarding Claim 4, Claim 4 corresponds to claim 4 of the parent patent.
Regarding Claim 5, Claim 5 corresponds to claim 5 of the parent patent.
Regarding Claim 6, Claim 6 corresponds to claim 6 of the parent patent.
Regarding Claim 7, Claim 7 corresponds to claim 7 of the parent patent.
Regarding Claim 8, Claim 8 corresponds to claim 8 of the parent patent.
Regarding Claim 9, Claim 9 corresponds to claim 9 of the parent patent.
Regarding Claim 10, Claim 10 corresponds to claim 10 of the parent patent.
Regarding Claims 11 – 20, the claims are the system that corresponds to claims 21-30 of the parent case, and have been modified in a similar way to claims 1-10 as shown by the table above and are rejected accordingly. 
Regarding Claim 21, the claim is a computer program product that corresponds to claim 11 of the parent case, and has been modified in a similar way to claims 1-10 as shown by the table above and is rejected accordingly.
Conclusion
HeAny inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419